Citation Nr: 1232094	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  11-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty, to include the period from June 1951 to October 1958.  The Veteran died on August [redacted], 2009, and the appellant is the Veteran's surviving spouse.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO which denied the appellant's claim.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the Veteran's claims file and the appellant's contentions, the Board has determined that further development is necessary in order to fully and fairly adjudicate the appellant's claim.  

Initially, the Board notes that the appellant has alleged that the Veteran died of coronary artery disease as a result of posttraumatic stress disorder (PTSD) which he suffered from as result of his military service.  The record evidence shows that at the time of the Veteran's death he was not service-connected for any disability.
The Veteran's death certificate shows that he died on August [redacted], 2009, at the South Georgia Center's emergency room.  The immediate cause of death was congestive heart failure.  A review of the claims file shows that no terminal hospital records have been associated with the claims file.  An attempt needs to be made to secure these records.  

The claims file contains a private medical opinion, from Dr. J.T., dated in October 2009.  Dr. J.T. noted that the Veteran served in Korea and was awarded the Purple Heart.  He was of the opinion that the Veteran suffered from PTSD during his lifetime and related the Veteran's heart attack and ultimate death to PTSD.  The letter also indicates that the Veteran was a patient of the private doctor; however, there are no treatment records in the claims file which show treatment from this doctor.  In addition, VA treatment records show that the Veteran reported being seen for his heart condition by Dr. G.E. as well.  As such, upon remand, all outstanding private treatment records should be requested and obtained.  

Additionally, the appellant has alleged that the Veteran suffered from PTSD during his lifetime.  The appellant should be asked to provide any evidence she might have which tends to show that the Veteran suffered from PTSD.  The letter should inform the appellant that she, or anyone else, can submit, written statements which discuss observable events or the presence of disability, or symptoms of disability, based on first-hand knowledge, that the Veteran suffered from PTSD and its symptoms during his lifetime.  

Finally, after the above development has been completed, under the duty to assist a VA opinion from an appropriate specialist should be obtained as to whether the Veteran's cause of death was due to service.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appellant, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With her assistance obtain copies of any pertinent records and add them to the claims file.  Specifically request that she provide written authorization for VA to obtain the Veteran's terminal records from South Georgia Medical Center and record from Dr. J.T. and G.E.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 
38 C.F.R. § 3.159(e).

2.  Contact the appellant and advise her to submit any additional information or evidence potentially relevant to her pending claim.  In doing so, the RO/AMC should notify the appellant that she may submit lay statements which discusses observable events or the presence of disability, or symptoms of disability, based on her first-hand knowledge, that the Veteran suffered from PTSD and its symptoms during his lifetime.

3.  After the above development has been completed to the extent possible and all responses have been associated with the Veteran's claims file, a VA medical opinion should be obtained from an appropriate specialist.  

After a review of the claims file, including all medical and lay evidence as well as this Remand, the examiner is asked to determine whether it is at least as likely as not (probability of 50 percent), that the Veteran during his lifetime was suffering from PTSD (as defined by the DSM-IV) due to his in-service combat stressor or had any other psychiatric disorder (as defined by the DSM-IV) as a result of his military service?  

If the answer to the above is yes, the examiner specify the diagnosis and opine as to whether it is at least as likely as not (probability of 50 percent)that the Veteran's psychiatric disorder either caused or contributed substantially or materially to his death?  

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.  If the examiner is not able to provide an opinion, he or she should explain why.

4.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the appellant's claim, in light of all pertinent evidence and legal authority.  If the determination remains adverse, the appellant and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


